UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2012 Commission File Number: 001-13944 NORDIC AMERICAN TANKERS LIMITED (Translation of registrant's name into English) LOM Building, 27 Reid Street, Hamilton, HM 11, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ]. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ]. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is a press release of Nordic American Tankers Limited (the "Company"), dated May 7, 2012, announcing the Company's dividend and financial results for the first quarter of 2012. This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statement on Form F-3 ASR (Registration No. 333-162171) filed on September 28, 2009 and Form F-3ASR (Registration No. 333-158212) filed on March 26, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORDIC AMERICAN TANKERS LIMITED (registrant) Dated: May7, 2012 By: /s/ Herbjørn Hansson Herbjørn Hansson Chairman, Chief Executive Officer and President     Exhibit 1 Nordic American Tankers’1Q2012 Report. Dividend Maintained in 1Q2012. The Company Announces Dividend for the 59th Consecutive Quarter since the Autumn of 1997. Hamilton, Bermuda, May 7, 2012 Nordic American Tankers Limited (“NAT” or “the Company”) today announced that it has declared a dividend of $0.30per share for 1Q2012.Operating cashflow[1](a non-GAAP measure) was $11.4m for 1Q2012 – a significant improvement over 4Q2011.This means that more cash goes into the Company than out of the Company. The dividend of $0.30 per share matches the dividend paid in each of the past four quarters. Over the last three quarters we have seen an improved tanker market. The fourth quarter of 2011 was better than the third quarter of 2011, and the first quarter of 2012 was better than the fourth quarter of 2011. At the time of this report the suezmax tanker market has softened. The Company is in a strong financial position and should be differentiated from shipping companies with weak balance sheets. In the present environment, users of vessels more and more focus on financial solidity.It is also essential for major oil companies and for other of our customers to be assured that they have the best possible quality of technical operations. This requires, in turn, that shipping companies are in a solid financial position. Therefore, NAT’s strong financial position is a distinct competitive advantage. In particular, NAT can afford to keep technical standards at the highest level even in a weak earnings market. The Company will pay the dividend on or aboutJune1, 2012 to shareholders of record as ofMay18,2012. Starting in the fall of 1997, when NAT began its operations, the Company has paid a quarterly dividend for 59 consecutive quarters. Including the dividend payment in 2Q2012, thetotal dividend payments over this period amount to $43.34 per share. The Company closed a stock offering January 24, 2012, which strengthened our capital base by $75.9 million. The Company’s previous offering was in January 2010. Growth is a central element of ourstrategy. It is essential that NAT grow accretively, which means that over timeour transportation capacity – the number of vessels – increases more than our share count. During the fourth quarter of 2010, our operating fleet stood at 15 vessels. During the first quarter of 2012, the Company had20trading vessels following the delivery to us of our second Samsung newbuilding in early November 2011. Our increased fleet has substantially bolstered our earnings and dividend capacity going forward. [1] Operating cash flow (a non-GAAP measure) represents income from vessel operations before depreciation and non-cash administrative charges. For further information, please see reconciliation on page 9. Page 1 of 10 ­­­­­ Key points to consider: · Earnings per share in1Q2012 was -$0.18,compared with -$0.15 in 1Q2011 and -$0.37 in 4Q2011. · The Orion Pool has entered into a commercial framework agreement with a subsidiary of ExxonMobil Corporation. The establishment of the Orion Pool has resulted in important cost savings and a closer relationship with customers. · On January 24, 2012, the Company closed an offering of shares, strengthening its capital with $75.9 million. · Netvoyage revenue per vessel per day achieved in the spot market in 1Q2012 was about $17,500, compared to $11,000 per vessel per dayin 4Q2011. Certain ships were outside the Orion Pool most of 1Q2012. Now all our vessels are in the pool. · We continue to focus on cost efficiency - both in the administration and onboard our vessels. · The Companydoes not engage in any type of derivatives. · The conservative financial risk profile of NAT will continue. · Economic development in Asia remains strong while Europe is down and the growth in the US is still sluggish. · “Financial Vetting” has become an increasingly relevant dimension in the tanker industry, as focus is now also on the financial health of companies. Financial Information The Board has declared a dividend of $0.30 per share for 1Q2012 to shareholders of record as of May 18, 2012 which is the same as for the last three quarters of 2011. As of the time of this report, the number of shares in NAT is 52,915,639. During 1Q2012 the average number of shares was 51,435,487. Earnings per share in1Q2012 were -$0.18 per share compared to -$0.37 per share in 4Q2011. The Company’s operating cash flow was $11.4m for 1Q2012, compared with $0.0m for 4Q2011. Cash earnings per share were $0.22 in 1Q2012, $0.0 in 4Q2011, -$0.13 in 3Q2011, $0.15 in 2Q2011 and $0.22 in 1Q2011. We continue to concentrate on keeping our vessel operating costs low, while always maintaining our strong commitment to safe vessel operations. We pay special attention to the cost synergies of operating a homogenous fleet that consists only of double hull suezmax tankers. As we expand our fleet, we do not anticipate our administrative costs to rise at the same rate as our expansion. In a weak tanker market other tanker companies may have challenges in keeping up technical standards as they cannot afford to spend the required funds for operations and maintenance. As a general guideline, we pay our dividend from cash on hand. NAT has acash break-even level of about $11,000 per day per vessel which we consider low in the industry. The cash break-even rate is the amount of average daily revenue our vessels would need to earn in the spot tanker market in order to cover our vessel operating expenses, cash general and administrative expenses, interest expense and other financial charges. Page 2 of 10 As a matter of policy, the Company continues to keep a strong balance sheet with little net debt and a strong focus on limiting the Company’s financial risk. Annual average TCE* (USD/day) Annual Dividend per share - 23 vessel fleet $
